Citation Nr: 1516023	
Decision Date: 04/14/15    Archive Date: 04/21/15

DOCKET NO.  11-05 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for a left knee disability.  

3.  Entitlement to service connection for a right knee disability.  

4.  Entitlement to service connection for a back disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Havivi, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1964 to June 1967.  

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran was afforded a Travel Board hearing before the undersigned Veterans Law Judge in February 2015.  A transcript of the hearing was created and associated with the claims file.  

This appeal was processed using the Veterans Benefits Management System.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  A review of the Virtual VA paperless claims processing system reveals no additional records which are pertinent to the present appeal.  

The issue of entitlement to service connection for tinnitus is being REMANDED to the Agency of Original Jurisdiction (AOJ) for additional development.  VA will notify you if additional action is required on your part.


FINDINGS OF FACT

1.  Injuries to the low back or knees were not shown in service and there was no evidence of low back or knee pathology on the first post-service VA examination.

2.  The preponderance of the evidence shows the Veteran's bilateral knee and back disabilities are not related to service.  Arthritis to the extent present was first demonstrated many years after separation from service.


CONCLUSIONS OF LAW

1.  The Veteran's left knee disability was not incurred in or aggravated by service and arthritis may not be so presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).

2.  The Veteran's right knee disability was not incurred in or aggravated by service and arthritis may not be so presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).

3.  The Veteran's back disability was not incurred in or aggravated by service and arthritis may not be so presumed.  38 U.S.C.A. §§ 1101, 1101, 1112, 1113, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in May 2009 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain.  

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claims decided herein.  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United States Court of Appeals for Veterans Claims (Court) held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  Here, there is no evidence of in-service bilateral knee or back injuries.  Therefore, these issues did not require a VA examination.  There is no additional evidence that need be obtained.  

Merits of the Claim

Generally, to provide service connection, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

Pursuant to 38 C.F.R. § 3.303(b), where a chronic disease is shown as such in service, subsequent manifestations of the same chronic disease are generally service connected.  If a chronic disease is noted in service but chronicity in service is not adequately supported, a showing of continuity of symptomatology after separation is required.   Entitlement to service connection based on chronicity or continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) applies only when the disability for which the Veteran is claiming compensation is due to a disease enumerated on the list of chronic diseases in 38 U.S.C.A. § 1101(3) or 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As the Veteran's claims for service connection potentially include arthritis, a chronic disease, the Board will consider whether 38 C.F.R. § 3.303(b) is for application. 

For Veterans with 90 days or more of active service during a war period or after December 31, 1946, chronic diseases such as arthritis are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

Entitlement to Service Connection for Bilateral Knee and Back Disabilities

The Veteran claims that he injured his knees and back during service.  The Veteran is service-connected for a right arm fracture which he sustained from a fall in service.  He claims that his current bilateral knee and back disabilities are from the same fall.  Contemporaneous evidence of record contradicts these assertions.

Service treatment records note the Veteran's fall off an aircraft wheel and the subsequent right radius fracture and treatment in January 1965.  There is no note of any other injury or treatment from this fall.  The Veteran's April 1967 separation examination noted his right radius fracture, but no other musculoskeletal injuries. He did not report any back or knee complaints at examination for separation and clinical evaluation of pertinent symptoms was normal.

A VA examination was conducted in June 1969.  No pertinent complaints or findings regarding the knees or back were reported.

The Veteran has submitted evidence of treatment of these disabilities, but no etiological opinion other than his own.  These statements are not credible, as there is no evidence of such an injury in the Veteran's service treatment records.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony).  Therefore, the Board can afford the Veteran's opinion little probative weight.  

Private medical records from 2006-2009 show treatment for back and some knee complaints.  Back treatment included some injections.  In general there is a history of recent onset of back pain, although there is a recorded history dating the pain to 1965.  This is not deemed credible as it is offered after this claim was opened, is not confirmed by service or post-service records and findings, and there is no evidence that there was any pertinent back finding until well after 2000.  Moreover, there is no clinical evidence as to etiology of the back problem in these records showing current treatment.

As discussed above, these three issues fail the second step of the McLendon test and therefore VA was not required to afford the Veteran an examination for them.  

Therefore, there is no probative evidence or opinion which relates the Veteran's bilateral knee and back disabilities to his service.  Consequently, the Board cannot grant service connection.  

As the preponderance of the evidence is against the claims the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107.  


ORDER

Entitlement to service connection for a left knee disability is denied.  

Entitlement to service connection for a right knee disability is denied.  

Entitlement to service connection for a back disability is denied.  

REMAND

As to the claim for tinnitus, it is noted that acoustic trauma in service has been conceded and that service connection for bilateral hearing loss has been granted in view of the history and the type of hearing loss identified on the June 2009 audiometric examination.  That examiner offered a negative opinion as to the onset of tinnitus, in part due to a description that it had started some years before.  The Veteran has more recently reported that it had its onset since service.

The examiner on the June 2009 examination did not explain how the nerve damage that caused the hearing loss might be different from the nerve damage that might lead to tinnitus.  Nor did the examiner offer an opinion as to whether the tinnitus now complained of might be associated with the hearing loss.  As service connection for hearing loss has been granted, further investigation of these matters is warranted.

As such this issue is REMANDED for the following actions:

1.  Return the audiometric examination to the examiner who provided the June 2009 opinions, or if unavailable to a similarly situated examiner.  After reviewing the entire record, the examiner is asked to provide an opinion as to whether it is possible to differentiate the nerve damage that resulted in sensorineural hearing loss and the nerve damage that may have resulted in the finding of tinnitus.  In addition, or in the alternative, the examiner is requested to opine as to any relationship between the service connected hearing loss and the onset or aggravation (permanent worsening) of the tinnitus.  The medical rationale for all findings should be set forth in detail.

2.  Review all the evidence of record and readjudicate this issue.  If the opinion requested is not complete, take corrective action as needed.  To the extent the benefits sought are not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded an opportunity to respond thereto.  Thereafter the matter should be returned to the Board for further appellate review, if in order.

The Board intimates no opinion as to the ultimate outcome in this case by the action taken herein.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


